           Case 1:19-cr-00631-WHP Document 33 Filed 04/09/20 Page 1 of 1




                               -----------------------------------------------------------------------------------------------------------------



                  11 BROADWAY, SUITE 715                                               NEW YORK, NEW YORK 10004
                       Tel. (212) 344-5180                                             www.criminal-defense.nyc


                                                                                                                                                   April 9, 2020
 The Honorable William H. Pauley III
 U.S. District Court Judge
 Southern District of New York
 500 Pearl Street
 New York, New York 10007
 VIA ECF

        Re:     United States v. Lazaro Rosbal Fleitas, et. al, 19-cr-00631 (WHP)

 Dear Judge Pauley,

         I am CJA counsel to Lazaro Rosabal Fleitas in the above-captioned matter. My client pleaded
 guilty before Your Honor on January 24, 2020, and his sentencing is scheduled for May 8, 2020. A
 draft of his presentence report has already been prepared.
          I write now to respectfully request a postponement of my client’s sentencing. The current
 COVID-19 pandemic obviously complicates our scheduling and makes it very difficult to know when
 it will be safe to appear before the Court for sentencing. Also, my client will be required to travel to
 New York from his home in Miami for sentencing, and it is unclear when that will be possible. So,
 the defense submits that it would be prudent to simply postpone the sentencing a bit longer until a
 date that is both convenient for the Court and more likely to be safe for everyone involved.
         I have conferred with my counterpart at the government and she has no objection to the
 instant application.

Application granted. Sentencing adjourned                                                        Respectfully submitted,
to August 5, 2020 at 12:00 p.m.
                                                                                                 Matthew J. Galluzzo
                                                                                                 ________________________________
                                                                                                 Matthew J. Galluzzo
                                                                                                 Counsel for Lazaro Rosabal Fleitas
 Cc:                  April 9, 2020

 AUSA Emily Johnson
